United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                   ___________

                                  No. 97-2198
                                   ___________
United States of America,              *
                                       *
            Plaintiff-Appellee,        *   Appeal from the United States
                                       *   District Court for the District
     v.                                *   of
                                       *   Minnesota.
Nam Xuan Ngo,                          *
                                       *
            Defendant-Appellant.       *
                                       *

                                   ___________

                         Submitted: December 12, 1997
                           Filed: December 30, 1997
                                  ___________

Before MURPHY, JOHN R. GIBSON, and MAGILL, Circuit Judges.
                               ___________

MURPHY, Circuit Judge.

      Nam Xuan Ngo was indicted on twenty-four counts of possessing
counterfeit securities in violation of 18 U.S.C. § 513, nine counts of money
laundering in violation of 18 U.S.C. § 1956(a)(1), and one count of
conspiracy to commit these offenses in violation of 18 U.S.C. § 371. Ngo
pled guilty to one count of possession and the district court1 sentenced him
to thirty months in prison and two years of supervised




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
release.   Ngo now appeals the district court’s denial of a sentencing
reduction for acceptance of responsibility and the imposition of an
enhancement for a leadership role in the criminal activity. We affirm.

      On June 14, 1995, Ngo, Hao Huy Le, and Sang Minh Tu were arrested in
Edina, Minnesota after police stopped their car because a passenger matched
the description of a man who had just attempted to pass a counterfeit check
at First Bank Edina. Police found twelve $100 bills in Ngo’s pants pocket
and seventeen more in a slit in his shirt cuff. On the adjacent sidewalk
they found fifteen checks wrapped in a piece of paper; the checks had the
same payee, amount, and issuer as the check presented to First Bank Edina.
They also found a brochure in the car which listed hours and locations of
Minneapolis area First Bank branches and which had a signature on it in the
name of one of the payees of the counterfeit checks.     Ngo’s fingerprints
were found on several of the checks and the brochure.

      Ngo pled guilty to one count of possession of a counterfeit security
as part of a plea agreement which also provided for dismissal of the other
thirty three counts with which Ngo was charged. During his change of plea
hearing Ngo admitted his involvement in the criminal offense and said that
he had joined Le and Tu on June 14 after calling them on his cellular phone
and learning that they were negotiating counterfeit checks with Cuong Nguyen
and had already that day passed checks at three First Bank facilities. Ngo
claimed that he asked to join them so he could get some money but that he
told Tu he would only serve as a lookout. Nguyen left the group when Ngo
arrived and Ngo, Le, and Tu then went on to First Bank Southdale where they
negotiated a check for $2900 before proceeding to First Bank Edina. In the
course of two days, members of the group presented counterfeit checks with
a total value of $72,300.




                                    -2-
        The prosecution requested an evidentiary hearing and sought enhancements for obstruction of justice and
a leadership role in the offense, but the government withdrew the request for a leadership enhancement on the day
of sentencing because Le, Tu, and Nguyen refused to testify against Ngo. The court adopted the
undisputed factual statements in the presentence report and received
transcripts of several phone conversations Ngo had from jail with Tu and Le
and a stipulation that Ngo had been charged with driving while intoxicated
after his guilty plea. Ngo objected to several aspects of the presentence
report, including statements that the four men where members of a gang known
as the “Minneapolis Boys,” that Ngo had taken over the check counterfeiting
scheme from his brother and was operating it from his house, that he had
previously recruited Nguyen and another man to participate and provided them
with checks and false identification, and that Le, Tu, and Nguyen had said
that Ngo was the leader of the operation. The court stated that it would
not consider the challenged statements in the report in making its
sentencing determinations.                       After hearing arguments from counsel and
statements by Ngo and his father, the court imposed a sentence of thirty
months in prison and two years of supervised release.                                      In applying the
United States Sentencing Guidelines the court declined to adjust downward
for acceptance of responsibility under U.S.S.G. § 3E1.1, imposed a two level
enhancement for Ngo’s leadership role in the operation under U.S.S.G. §
3B1.1, and refused to add an enhancement for obstruction of justice under
U.S.S.G. § 3C1.1.

      Ngo claims that the district court erred in denying him a two level
reduction for acceptance of responsibility. Ngo had the burden to establish
a clear acceptance of responsibility, U.S. v. Byrd, 76 F.3d 194, 196 (8th
Cir. 1996), and the district court’s factual determination is entitled to
great deference. Id; U.S.S.G. § 3E1.1 n. 5. Such a determination should
only be reversed if it is so clearly erroneous as to be without foundation.
Byrd, 76 F.3d at 195.

      The district court found Ngo’s story a conscious attempt to mislead
and to minimize his involvement and that it was thus inconsistent with
acceptance of




                                                     -3-
responsibility. U.S.S.G. § 3E1.1 n. 1(a). Ngo told the court that he
participated in the scheme for fun and to make some money, but that he only
held money because of someone else’s instructions. Ngo’s fingerprints were
found on several checks and on the brochure listing the location and hours
of First Bank facilities where checks had been passed, however, and police
found $2900 in cash hidden on his person. The district court was also
entitled to consider his subsequent driving conduct because continued
criminal conduct, even if minor and unrelated to the offense of conviction,
can make a sentence reduction for acceptance of responsibility
inappropriate.    Byrd, 76 F.3d at 197.       The district court had the
opportunity to observe Ngo’s demeanor and evaluate his credibility at the
time he entered his guilty plea and again at the sentencing hearing. Its
finding that Ngo was not entitled to credit for acceptance of responsibility
was not clearly erroneous.

      Ngo also contests the imposition of a two level enhancement for his
leadership role, and this factual determination also can only be reversed
if clearly erroneous. United States v. Edwards, 91 F.3d 1101, 1104 (8th
Cir. 1996).      An enhancement for a leadership role in the criminal
enterprise must be based on control of other participants in the offense.
U.S.S.G. § 3B1.1 n. 2. The sentencing guidelines support several factors
that may be considered: decision making authority, planning or organizing,
control or authority over others, recruiting others, and the nature of
participation. U.S.S.G. § 3B1.1 n. 4.

      The district court found that transcripts of Ngo’s phone conversations
from jail with Le and Tu showed his leadership role in the check
counterfeiting scheme.      During these conversations, Ngo repeatedly
instructed Tu and Le on how to tell their stories to the police and court.
He informed them that his sentence would turn on their testimony and
directed them how to testify in order to minimize his involvement. He also
made several statements about killing an individual who had not done what
he wanted, and he threatened prosecution witnesses if he ever got out of
jail. Both Le and Tu appeared deferential to Ngo and his instructions.
These recorded conversations




                                    -4-
support the finding that Ngo directed the counterfeiting enterprise because
they show planning, organization, and his position as the dominant member.

      There was also other evidence to support the district court’s finding
about Ngo’s role in the offense. The checks and proceeds were tied directly
to him, as was the information on the targeted banks. His fingerprints were
found on several checks and on the brochure showing the location and hours
of the banks where checks were passed. He took charge of the proceeds and
hid some in his shirt cuff. He did not personally enter the bank, but kept
a lookout while Tu and Le attempted to negotiate the checks. The record
supports the court’s finding that he directed the other participants at the
time of the offense and continued in that role after the men were arrested
and charged.

      Since Ngo has not shown that the district court’s sentencing
determinations were clearly erroneous, the judgment is affirmed.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -5-